El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
Miguel González fue acusado del delito de incesto por tener comercio carnal con su hija natural no reconocida Eloísa López, conocida por González. La corte sostuvo una excepción previa a la acusación, y el Gobierno apeló.
El examen que hemos hecho de las autoridades nos con-vence de qu,e la regla en los Estados Unidos es que un padre puede ser convicto de incesto por tener comercio carnal con una hija natural, siempre que el estatuto esté redactado en forma análoga al nuestro, que dice así:
“Las personas que hallándose dentro de los grados de consan-guinidad en que los matrimonios son declarados nulos por la ley, se casaren o cometieren concúbito o adulterio entre sí, incurrirán en pena de presidio por un término máximo de diez años.” (Art. 275, Código Penal.)
*425Este artículo tiene nna nota qne no aparece qne haya sido tomada de nuestro Código Civil o del de España, qne dice:
“Matrimonios incestuosos. — Los matrimonios entre padres e hi-jos, ascendientes y descendientes en todos los grados, entre berma-nos de padre y madre y medio hermanos, y entre tíos y sobrinas o tías y sobrinos, son incestuosos y nulos desde su origen, ya fuere le-gítimo o ilegítimo el parentesco.”
El artículo 132 del Códig'o Civil dice:
“Tampoco podrán contraerlo entre sí:
“1. Los ascendientes y descendientes por consanguinidad o afi-nidad.
“2. Los colaterales por consanguinidad hasta el cuarto grado.
“3. El padre o madre adoptante y el adoptado; éste y el cón-yuge viudo de aquellos; y aquéllos y el cónyuge viudo de éste.
“4. Los descendientes legítimos del adoptante con el adoptado, mientras subsista la adopción.
“5. Los adúlteros que hubiesen sido declarados así por sentencia firme hasta cinco años después de dicha sentencia.
“6. Los que hubiesen sido condenados como responsables de la muerte de uno de los cónyuges.”
Este artículo tal como está redactado no incluiría el caso de un hijo natural reconocido a menos que la palabra “des-cendientes” incluyera tal caso, y nadie en este país dudaría que un hombre no puede contraer matrimonio con su hija natural reconocida, y por tanto que sería culpable de incesto por tener concúbito con ella.
La corte inferior basó en parte su desición en el funda-mento de que la relación filial en un caso de esta naturaleza debe quedar demostrada fuera de toda discusión, y que como la acusación alegaba que la hija no había sido reconocida no existía por tanto relación legal entre las partes. En otras palabras, que la ley exige en esta clase de casos que exista alguna relación legal. Esta teoría de la corte está fundada en la regia que generalmente prevalece de que la *426paternidad, de nn niño no puede ser investigada. Entende-mos qne esta regla qniere decir qne no se pnede acndir a las cortes para establecer nna relación civil entre padre e hijo, probablemente para proteger los derechos de propiedad y por razón de los grandes inconvenientes qne se cansarían a la sociedad si los pleitos de esta clase pudieran ser incoados indistintamente. Fundamentalmente es más bien nna regla de propiedad que otra cosa. Pero la sanción del derecho penal es muy diferente y este artículo del Código va encami-nado a impedir el concúbito entre dos personas qne se hallen dentro de los grados de consanguinidad en qne eí matrimo-nio está prohibido. No teniendo duda de qne nn matrimonio entre estas dos personas podría ser declarado ilegal, tam-poco la tenemos de que la acusación establece nn delito. Los siguientes son casos de los Estados Unidos qne sostienen la conclusión a que hemos llegado; People v. Lake, 110 N. Y. 61; Cecil v. Commonwealth, 131 S. W. 782; Clark v. State, 45 S. W. 576; Wadkins v. State, 124 S. W. 959; Lipham v. State, 53 S. E. 817; 14 R. C. L. 33.
No desconocemos las decisiones de esta corte en materias civiles declarativas de que la palabra “hijos” generalmente significa hijos legitimos, pero aquí se trata del concúbito ha-bido entre dos personas qne no tienen derecho a contraer matrimonio. No podemos convenir con el apelado en qne si llegase a casarse con su ilegítima hija su matrimonio sería válido o de algún modo favorecido por nuestras leyes.
Pnede ser qne las cortes estén en el deber de examinar la prueba en cansas de esta índole con gran cuidado, puesto qne quizás podría intentarse la comisión de fraudes o chan-tages. Ninguna persona debe ser convicta bajo una imputa-ción de esta clase a menos que las manifestaciones de la su-puesta madre queden bien corroboradas. Hemos dicho fre-cuentemente que en casos de filiación la prueba debe ser vi-gorosa, y la prueba en casos de esta índole debe ser más vi-gorosa aún. Esto equivale a decir que un acusado tiene *427derecho a que' se den al jurado instrucciones cuidadosas en cuanto a la duda razonable.
Es de revocarse la sentencia recurrida.

Revocada la sentencia recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.